NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 13, 2008
                                Decided November 14, 2008

                                           Before

                            DANIEL A. MANION, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐1502

UNITED STATES OF AMERICA,                           Appeal from the United States District
           Plaintiff‐Appellee,                      Court for the Eastern District of Wisconsin.

       v.                                           No. 06‐CR‐301

FREDDIE ROBERTSON,                                  Lynn Adelman,
     Defendant‐Appellant.                           Judge.

                                         O R D E R

        After a tipster told police that Freddie Robertson had a pistol and was dealing
cocaine out of his home, the police obtained a warrant and searched the home.  They found
drug paraphernalia, large amounts of crack and powder cocaine, a small amount of
marijuana, and $25,955.  Robertson returned home during the search, but when he saw the
police he fled by car.  The police gave chase, arrested Robertson, and found a loaded gun in
the car.  Robertson was indicted on two drug charges and two gun charges.  He moved to
suppress the evidence found at his house, but the district court denied the motion. 
Robertson then pleaded guilty to possession with intent to distribute crack, see 21 U.S.C.
§ 841(a)(1), and use of a firearm in relation to a drug trafficking offense, see 18 U.S.C.
§ 924(c)(1)(A).  The district court sentenced Robertson to the lowest sentence permitted: 120
No. 08‐1502                                                                              Page 2

months for the drug count and 60 months for the gun count, to be served consecutively. 
Robertson filed a notice of appeal, but his appointed lawyer moves to withdraw under
Anders v. California, 386 U.S. 738 (1967), because he cannot discern any nonfrivolous ground
for appeal.  Robertson did not accept our invitation to respond to his lawyersʹ submission. 
See CIR. R. 51(b).  Limiting our review to the potential issues identified in counselʹs
supporting brief, see United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002), we grant
counselʹs motion and dismiss the appeal.

        In his Anders submission, counsel first considers a challenge to the voluntariness of
Robertson’s guilty pleas, but because Robertson has not told counsel that he wishes to
withdraw those pleas, counsel correctly chooses not to explore the issue further.  See United
States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).  Next, counsel considers a challenge to the
denial of Robertson’s motion to suppress, but any such challenge was waived when
Robertson entered unconditional pleas of guilty.  See Gomez v. Berge, 434 F.3d 940, 942 (7th
Cir. 2006) (“It is well established that an unconditional plea of guilty operates as a waiver of
all formal defects in the proceedings, including any constitutional violations that occurred
before the plea was entered.”).  A conditional plea preserves such a challenge, see FED. R.
CRIM. P. 11(a)(2), but Robertson did not enter one, so counsel is correct that this potential
issue would be frivolous.

        Finally, counsel considers a challenge to Robertson’s overall prison sentence, but the
district court imposed the mandatory minimum for both counts of conviction.  See 21 U.S.C.
§ 841(b)(1)(A); 18 U.S.C. § 924(c)(1)(A)(I).  Even after United States v. Booker, 543 U.S. 220
(2005), district courts do not have the freedom to disregard statutory minimums, see United
States v. Duncan, 479 F.3d 924, 930 (7th Cir. 2007), so an argument that the court should have
done so would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.